
	
		I
		112th CONGRESS
		1st Session
		H. R. 2394
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. Rangel (for
			 himself and Mr. Polis) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code to extend qualified
		  school construction bonds and qualified zone academy bonds, to treat qualified
		  zone academy bonds as specified tax credit bonds, and to modify the private
		  business contribution requirement for qualified zone academy
		  bonds.
	
	
		1.Short titleThis Act may be cited as the
			 Rebuilding America’s Schools
			 Act.
		2.Extension of
			 qualified school construction bonds
			(a)In
			 generalSubsection (c) of section 54F of the Internal Revenue
			 Code of 1986 is amended—
				(1)by inserting
			 , 2010, 2011, 2012, 2013, 2014, and 2015, and after
			 $11,000,000,000 for 2009 in paragraph (1),
				(2)by striking
			 paragraph (2) and redesignating paragraph (3) as paragraph (2), and
				(3)by striking
			 2010 and inserting 2015 in paragraph (2), as so
			 redesignated.
				(b)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			3.Extension of and
			 modifications relating to qualified zone academy bonds
			(a)ExtensionSection
			 54E(c)(1) of the Internal Revenue Code of 1986, as amended by the Tax Relief,
			 Unemployment Insurance Reauthorization, and Job Creation Act of 2010, is
			 amended by striking 2008, $1,400,000,000 for 2009 and 2010, and
			 $400,000,000 for 2011 and inserting 2008 and $1,400,000,000 for
			 2009, 2010, 2011, 2012, 2013, 2014, and 2015.
			(b)Reinstatement of
			 refundable credit for QZABsParagraph (3) of section 6431(f) of
			 such Code is amended by striking determined without regard to any
			 allocation relating to the national zone academy bond limitation for 2011 or
			 any carryforward of such allocation in subparagraph (A)(iii).
			(c)Bond proceeds
			 available for constructionParagraph (3) of section 54E(d) of
			 such Code is amended by striking rehabilitating or repairing and
			 inserting constructing, rehabilitating, or repairing.
			(d)Modification of
			 private business contribution requirementSubsection (b) of
			 section 54E of such Code is amended—
				(1)by striking
			 if the eligible local education agency and
			 inserting
					
						if—(1)the eligible local
				education agency
						,
				and
				(2)by striking the
			 period at the end and inserting
					
						,
			 or(2)the issue will be
				pooled with other such issues through the acquisition by, or the sponsorship or
				assistance of, a private, nonprofit corporation established in the District of
				Columbia and specifically recognized by Congress for the purpose of leveraging
				resources and stimulating private investment in education technology
				infrastructure.
						.
				(e)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to obligations issued after the date of the
			 enactment of this Act.
				(2)Increased
			 national limitation for 2011The amendments made by subsections
			 (a) shall apply to obligations issued after December 31, 2010.
				
